
	
		III
		115th CONGRESS
		2d Session
		S. RES. 406
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2018
			Mr. McConnell (for himself and Mr. Schumer) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate Legal Counsel in the case of United States v. Ahmed
Alahmedalabdaloklah.

	
	
		Whereas, in the case of United States v. Ahmed Alah­med­al­ab­dal­o­klah, No. CR–12–01263–001–PHX–ROS,
			 pending in the United States District Court for the District of Arizona,
			 the defendant has issued a subpoena for testimony and documents to Senator
			 Lindsey Graham;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2
			 U.S.C.
			 §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to represent
			 Members of the Senate with respect to any subpoena, order, or request for
			 testimony or documents relating to their official responsibilities;
		Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by
the judicial or administrative process, be taken from such control or possession but by permission
			 of the Senate; and
		Whereas, by Rule VI of the Standing Rules of the Senate, no Senator shall absent himself from the
			 service of the Senate without leave:
Now,
			 therefore, be it
		
	
		That the Senate Legal Counsel is authorized to represent Senator Lindsey Graham in this matter.
		
